United States Court of Appeals
                     For the First Circuit


No. 15-1045

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        NICHOLAS WEBSTER

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court, issued on April 13, 2016, is
amended as follows:

     On page 3, line 16: "five years" is replaced with "five
years'"

     On page 5, line 1: "18 months" is replaced with "18 months'"

     On page 6, footnote 5, line 2: "Cook," is replaced with
"Cook;"

     On page 9, line 5: "eleven months" is replaced with "eleven
months'"

     On page 10, line 5: "its" is replaced with "their"

     On page 13, line 16: "it" is replaced with "said convictions"

     On page 14, footnote 9, line 14: "firearm," is replaced with
"firearm and"